Citation Nr: 1641290	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 1, 2015, in excess of 10 percent from May 1, 2015, and in excess of 20 percent from February 4, 2016 for a lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2014, and in excess of 20 percent from August 28, 2014, for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2014, and in excess of 20 percent from August 28, 2014, for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Houston, Texas.  

The appeal was last reviewed by the Board in January 2016.  At that time, the Veteran was assigned a 20 percent disability rating prior to May 1, 2015, and a 10 percent thereafter for lumbar strain.  Following the Board's remand, in April 2016, the RO increased the Veteran's disability rating to 20 percent, effective February 4, 2016, for degenerative disc disease with herniated disc of the lumbar spine.  The Board has re-characterized the issue above to reflect these changes.

The Veteran testified before the Board at an October 2015 videoconference hearing.  A transcript of that hearing is of record.

The appeal was remanded by the Board in January 2016 for further development, regrettably additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2016 remand, the Board noted that in a January 2015 letter the Veteran's chiropractor, D.M demonstrated that he has treated the Veteran since May 2010 and requested that those records be requested and obtained.  

The record demonstrates that in February 2016, the Veteran submitted in support of his claim the private treatment records of doctors M.Y, F.K. and J.P. as well as an authorization form for VA to obtain treatment records from D.M..  The claims file does not demonstrate that treatment records from D.M. were requested, despite the receipt of the Veteran's authorization form to obtain those records.  

Additionally, in its remand, the Board requested that the Veteran be afforded a new VA examination to determine the current severity of the Veteran's lumbar spine and radiculopathy.  A VA examination was conducted in February 2016.  The examination report reflects that when asked to determine whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time, the examiner indicated that it would be speculative to provide an opinion.  

While the examiner explained that there was no basis for making such a determination without direct observation, the examiner did not report the Veteran's contentions regarding the impact of pain, weakness, fatigability or incoordination has on his functional ability.  Similarly, the examiner indicated that the examination was not being provided during a flare-up and that he therefore was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during a flare-up, stating that any values given to the Veteran's statement would be subjective, thus effectively dismissing the Veteran's lay observations on his ability to function.  Finally, the examiner did not indicate, as requested in the Board's remand whether the Veteran's radiculopathy was best described as slight, moderate, moderately severe, or severe.

The Board errs as a matter of law when it fails to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App 268 (1998).  A new VA examination must be conducted.  Further, if necessary, a new authorization form should be sought, treatment records from D.M., D.C., and any other identified medical treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received from Dr. D.M. and any additional treatment records identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Schedule the Veteran for the appropriate VA examinations, with a VA examiner other than the February 2016 VA examiner, to determine the current level of severity of his service-connected lumbar spine and bilateral lower extremity disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and bilateral lower extremity disabilities. 

A) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  

B) For the Veteran's bilateral lower extremities, the examiner should determine if the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


